ON MOTION EOR REHEARING.
Per Curiam.
Appellants apply for a rehearing. It is argued in support of the motion that most of the testimony of. admissions by Mrs. Hinkley upon which the court relied was incompetent because the admissions were not shown to have been made while Mrs. Hinkley held the title; that the court gave weight to the fact that the alleged incompetent person was present in court and observed by the judge, whereas he was in fact at the time dying of pneumonia and actually died the next day; that, eliminating the incompetent hearsay statements of Mrs. Hinkley, the misconceived and misconstrued testimony of Charles Carpenter, and the appearance of Albert Hinkley before the court, the weight of the evidence is conclusively in favor of defendants.
In consequence of this application, we have again reviewed the record in the light of the briefs furnished upon this application, and are satisfied that the court misconstrued the testimony of Carpenter; that some of the declarations or admissions cited in support of the opinion were incompetent under the rule referred to by counsel and recognized by the court in the opinion, as shown by the authorities cited, and that the fact that the circuit judge observed Mr. Hinkley in court was probably not entitled to any weight. We are still, however, of the opinion that the court reached the right result.
The conclusion arrived at was based principally upon the testimony of Mr,s. Newell, which was competent as to the admissions of her mother and as to the mental competency of Mr. Hinkley. There was no attempt to set out all of the testimony upon which the court relied. Of the witnesses who were referred to, Carpenter testified as stated in the opinion; but we think, on fuller consideration, that his statement that he was not able to have any connected conversation with Mr. Hinkley was a conclu*365sion not based upon an attempt to hold such conversation. Ware’s testimony as to admissions by Mrs. Hinkley was thought to be admissible because he stated she made them after she got to Pit'tsford; but, as it does not appear distinctly that they were made after she acquired the title, they were inadmissible. His testimony as to what he saw himself was admissible. The testimony of the scrivener and other witnesses referred to tended to show, as to the business transactions, that Mrs. Hinkley was really the moving party, and supported Mrs. Newell’s testimony.
We still adhere to our construction of Mrs. Solomon’s testimony, and there was other testimony, which was not referred to in the opinion, which was considered competent and as supporting Mrs. Newell’s. There was nothing in the record to indicate that Mr. Hinkley was dying of pneumonia, and although the attention of defendants’ attorneys-was directly challenged to his appearance in the court-room, they put in no evidence that his condition was due to pneumonia, or any other cause than the progress of paralysis, but contented themselves with testimony tending to show a decided change in his condition.
Our criticism of the brief of defendants’ attorney, upon the basis of the record, was mild.
The application is denied.